76 F.3d 376
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Farshad RAMAZANI, Defendant-Appellant.
No. 94-7492.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 23, 1996.Decided Feb. 5, 1996.

Farshad Ramazani, Appellant Pro Se.  Vincent L. Gambale, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.
Before HALL, LUTTIG, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's orders denying Appellant's motion to compel the Government to file a Fed.R.Crim.P. 35 motion for a reduction in sentence, and denying Appellant's motion for reconsideration.   We have reviewed the record and the district court's opinion, and find no reversible error.   Accordingly, we affirm on the reasoning of the district court.   United States v. Ramazani, No. CR-89-107-A (E.D.Va. Nov. 18, 1994;  Nov. 1, 1994).   We also deny Appellant's motions for summary judgment and for remand to the district court.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED